DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 7/1/2020.
Claim(s) 1-20 is/are pending in this Office Action.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 11/9/2021 is/are being considered by the examiner. 
Claim Objections
Claim(s) 1-10, 20 is/are objected to because of the following informalities:  
Components of claim 1 “a front panel” and “a vehicle motion control device” are tabbed in more than the component “a cover panel”. One could construe the tabs to have meaning as to what is comprised by the “passenger compartment”. The examiner is not assuming this to be case, as all three components are comprised by the passenger compartment. 
Claim 20 may be missing a “:” after “A computing system comprising”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 1-10, 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a vehicle motion control device located at the front panel” is unclear. Specifically, it is unclear how these two elements (vehicle motion control device and front panel) are structurally related. The specification states, “one or more vehicle control device(s) 270 located at the front panel 245, and/or a moveable cover panel located at the front panel 245” in para. 00101 “the vehicle control device(s) 270 can be disposed within the front panel 245, extend through/over/under etc. the front panel 245, be connected to the front panel 245, etc.” in para. 00102. However, this is a non-limiting list of examples that could define the meaning of “located at..” in the claim. Therefore, is unclear what the structural relationship between the two elements is and thus, the metes and bounds of the claim are unclear. 
Regarding claim 1, the limitation “a cover panel located at the front panel” is unclear. Specifically, it is unclear how these two elements (cover panel and front panel) are structurally related. The specification states, “For example, as described herein, the cover panel 300 can extend through, attach to, couple to, extend over/under, etc. the front panel 245 of the vehicle and/or one or more components and/or portions of the front panel 245” in para. 00103. However, this is a non-limiting list of examples that could define the meaning of “located at..” in the claim. Therefore, is unclear what the structural relationship between the two elements is and thus, the metes and bounds of the claim are unclear. 
Claim 6 recites the limitation "the one or more tracks". There is insufficient antecedent basis for this limitation in the claim. Claim 4 does not recite “one or more tracks”. For the purposes of examination, the examiner is assuming claim 6 was intended to depend from claim 5, instead which recites this component. 
Claim 7 recites the limitation "the one or more tracks". There is insufficient antecedent basis for this limitation in the claim. Claim 4 does not recite “one or more tracks” nor the “sliding panel”. For the purposes of examination, the examiner is assuming claim 7 was intended to depend from claim 5, instead which recites these components. 
Claim 8 recites the limitation "the configurable cover panel". There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a cover panel”, but does not describe that it is “configurable” or configured. For the purposes of examination, the examiner is interpreting the limitation “the configurable cover panel" of claim 8 to be “the cover panel”, instead. 
Claim 10 recites the limitation "the first airbag". There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite “a first airbag”. For the purposes of examination, the examiner is interpreting the limitation the be “a first airbag”, instead. 
Regarding claim 16, it is unclear whether the “a front panel” is the same “front panel” of claim 11, or if they’re entirely different components. Further, it is unclear whether the “front panel” which comprises the “first airbag” of claim 16 is the “front panel” of line 2 of claim 16 or the “front panel” of claim 11. For the purposes of examination, the examiner is interpreting the “a front panel” of claim 16 to be “the front panel instead”. 
Claims 2-5, 9, 17-19 are rejected due to their dependency on a rejected base claim.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura et al. (US 2020/0055481 A1), hereafter referred to as Mimura.
Regarding claim 1, as far as it is definite, Mimura teaches an autonomous vehicle (“vehicle”, para. 0046, “…including an automated driving control unit 100 (an automated driving controller)”, para. 004612second mode) comprising a passenger compartment (see Fig. 4) defining a longitudinal direction (“FR”, Fig. 4), a lateral direction (“vehicle width direction”, para. 0083), and a vertical direction (“UP”, Fig. 4), the passenger compartment having a forward end (see area comprising “driver’s seat”, para. 0016, Fig. 4) and a rear end (see area behind the “driver’s seat”, Fig. 4, see also “A vehicle in which the vehicle system 1 is mounted is…a four-wheeled vehicle”, para. 0046) spaced apart from the forward end along the longitudinal direction, the passenger compartment comprising: 
a front panel (see dashboard of the “vehicle” connected to at least the “hub portion 303” of the “steering wheel 300” in Fig. 4) disposed proximate to the front end of the passenger compartment; 
a vehicle motion control device (“steering wheel 30”, Fig. 4) located at the front panel; and 
a cover panel (“table 310”, Fig. 4-5) located at the front panel, the cover panel moveable relative to the front panel between an isolating position (“small deployment state”, para. 0092, Fig. 7, or “the steering wheel control unit 330 receives the table 310 in the steering wheel body 301”, para. 0103) and an exposing position (“large deployment state”, para. 0092, Fig. 8), the cover panel isolating the vehicle motion control device from the passenger compartment (“so as to cover the rim portion 302…”, para. 0092, Fig. 8) when in the isolating position (“The table 310 can be deployed, for example, in two steps including a small deployment state (a state shown in FIG. 7…and a large deployment state (a state shown in FIG. 8) in which the table 310 is deployed so as to cover the rim portion 302 when seen from the axial direction of the central axis P and the area of the table surface 311 is larger than that in the small deployment state. The table 310 is deployed so that in the small deployment state, a hand (fingers) can be inserted along the axial direction of the central axis P between the table 310 and the inner circumferential edge of the rim portion 302 so that a driver can perform a steering operation”, para. 0092).

Regarding claim 2, as far as it is definite, Mimura further teaches wherein the vehicle motion control device is exposed (“so that a driver can perform a steering operation”, para. 0092, Fig. 7) to the passenger compartment of the autonomous vehicle when the cover panel is in the exposing position.

Regarding claim 3, as far as it is definite, Mimura further teaches wherein the vehicle motion control device comprises a steering device (“steering wheel 30”, Fig. 4).

Regarding claim 11, Mimura teaches a computer-implemented method of adjusting a position of a cover panel (“table 310”, Fig. 4-5) for an autonomous vehicle (“vehicle”, para. 0046, “…including an automated driving control unit 100 (an automated driving controller)”, para. 0046), the method comprising: 
obtaining, by a vehicle computing system (“automated driving control unit 100”, Fig. 1) comprising one or more computing devices, vehicle data (“information”, para. 0103, “automated driving mode control unit 124 determines a mode of automated driving…on the basis of an operation of an occupant on the HMI 30, a travel mode determined by an event determined by the action plan generation unit 123”, para. 0069) indicative of an operating mode (“third mode”, “second mode”, or “manual mode”, Fig. 11) for the autonomous vehicle (“steering wheel control unit 330 acquires information on an automated driving mode from the automated driving control unit 100 (the automated driving mode control unit 124) (step S100)… the steering wheel control unit 330 determines whether the automated driving mode is a manual mode (step S102)”, para. 0103, “steering wheel control unit 330 determines whether the automated driving mode is a third mode (step S108)”, para. 0104, “third mode is a mode in which the degree of driving assistance is the next highest after the second mode”, para. 0073, “steering wheel control unit 330 determines whether the automated driving mode is a second mode (step S114)”, para. 0105, “A second mode is a mode in which the degree of driving assistance is the next highest after the first mode”, para. 0072); 
determining, by the vehicle computing system, a first position (“small deployment state”, para. 0092, Fig. 7, or “the steering wheel control unit 330 receives the table 310 in the steering wheel body 301”, para. 0103 or “large deployment state”, para. 0092, Fig. 8) of the cover panel for the autonomous vehicle, wherein the cover panel is moveable along a front panel (see dashboard of the “vehicle” connected to at least the “hub portion 303” of the “steering wheel 300” in Fig. 4) of the autonomous vehicle to isolate (“so as to cover the rim portion 302…”, para. 0092, Fig. 8) and expose (“so that a driver can perform a steering operation”, para. 0092, Fig. 7) a motion control device (“steering wheel 30”, Fig. 4) of the autonomous vehicle (“The table 310 can be deployed, for example, in two steps including a small deployment state (a state shown in FIG. 7…and a large deployment state (a state shown in FIG. 8) in which the table 310 is deployed so as to cover the rim portion 302 when seen from the axial direction of the central axis P and the area of the table surface 311 is larger than that in the small deployment state. The table 310 is deployed so that in the small deployment state, a hand (fingers) can be inserted along the axial direction of the central axis P between the table 310 and the inner circumferential edge of the rim portion 302 so that a driver can perform a steering operation”, para. 0092); and 
initiating, by the vehicle computing device, a positional change (“receives the table…”, para. 0103, or “deploys the table…”, para. 0104-0105) for the cover panel based, at least in part, on the vehicle data and the first position (“the steering wheel control unit 330 receives the table 310 in the steering wheel body 301 (step S106)”, para. 0103, “the steering wheel control unit 330 deploys the table 310 in the small deployment state (step S112)”, para. 0104, “the steering wheel control unit 330 deploys the table 310 in the large deployment state (step S118)”, para. 0105).

Regarding claim 12, Mimura further teaches wherein the cover panel is movable between an isolating position (“table 310 is deployed so as to cover the rim portion 302…”, para. 0092, Fig. 8) and an exposing position (“table 310 is deployed…so that a driver can perform a steering operation”, para. 0092, Fig. 7), wherein the cover panel is configured to substantially isolate (see Fig. 13) the motion control device of the autonomous vehicle when positioned at the isolating position, wherein the motion control device is exposed (see Fig. 12) to a passenger compartment (see passenger compartment of the vehicle in Fig. 4) of the autonomous vehicle when the cover panel is in the exposing position.

Regarding claim 13, Mimura further teaches wherein the operating mode comprises at least one of a manual operating mode (“manual driving mode is a mode in which the degree of driving assistance is the next highest after the third mode (that is, a mode in which the degree of driving assistance is the lowest)”, para. 0074), a semi-autonomous operating mode (“third mode is a mode in which the degree of driving assistance is the next highest after the second mode. When the third mode is performed, a vehicle occupant needs to check the HMI 30 depending on a scene (the obligations related to vehicle driving are increased as compared to the second mode)”, para. 0073) or a fully autonomous operating mode (“second mode is a mode in which the degree of driving assistance is the next highest after the first mode. When the second mode is performed, although all vehicle control operations are basically performed automatically, a vehicle occupant may be responsible for operation of the driving of the host vehicle M depending on a scene”, para. 0072).

Regarding claim 14, Mimura further teaches wherein initiating the positional change for the cover panel based, at least in part, on the vehicle data and the first position comprises: 
determining, by the computing system, a desired position for the cover panel based, at least in part, on the vehicle data (“automated driving mode control unit 124 determines a mode of automated driving…on the basis of an operation of an occupant on the HMI 30”, para. 0069) indicative of an operating mode (“third mode”, “second mode”, or “manual mode”, Fig. 11; 
determining, by the computing system, that the first position is different than the desired position (“steering wheel control unit 330 acquires information on an automated driving mode from the automated driving control unit 100”, para. 0103, see “S102”, “S108”, “S114”, Fig. 11); and 
in response, initiating, by the computing system, the positional change of the cover panel from the first position to the desired position (see “S106”, “S112”, “S118”, Fig. 11).

Regarding claim 15, Mimura further teaches wherein the desired position for the cover panel is the isolating position when the operating mode is the fully autonomous operating mode (“S114” and “S118”, Fig. 11), and wherein the desired position for the cover panel is the exposing position when the operating mode is the manual operating mode (“S102” and “S106”, Fig. 11) or the semi-autonomous operating mode (“S108” and “S112”, Fig. 11).

Regarding claim 20, Mimura teaches a computing system (“automated driving control unit 100”, Fig. 1) comprising: 
one or more processors (“automated driving control unit 100 includes…a first control unit 120 and a second control unit 140. These functional units each are realized when a processor such as a central processing unit (CPU)…executes a program (software)”, para. 0059); and 
one or more non-transitory computer-readable media that collectively store instructions (“program software”, para. 0059) that, when executed by the one or more processors (“some or all of these functional units may be realized by hardware such as large scale integration (LSI), an application specific integrated circuit (ASIC), or a field-programmable gate array (FPGA) and may be realized by the cooperation of software and hardware”, para. 0059), cause the system to perform operations, the operations comprising: 
obtaining vehicle data (“information”, para. 0103, “automated driving mode control unit 124 determines a mode of automated driving…on the basis of an operation of an occupant on the HMI 30, a travel mode determined by an event determined by the action plan generation unit 123”, para. 0069) indicative of an operating mode (“third mode”, “second mode”, or “manual mode”, Fig. 11) of an autonomous vehicle (“vehicle”, para. 0046, “…including an automated driving control unit 100 (an automated driving controller)”, para. 0046) (“steering wheel control unit 330 acquires information on an automated driving mode from the automated driving control unit 100 (the automated driving mode control unit 124) (step S100)…steering wheel control unit 330 determines whether the automated driving mode is a manual mode (step S102)”, para. 0103); 
determining a first position (“small deployment state”, para. 0092, Fig. 7, or “the steering wheel control unit 330 receives the table 310 in the steering wheel body 301”, para. 0103 or “large deployment state”, para. 0092, Fig. 8) of a cover panel (“table 310”, Fig. 4-5) for the autonomous vehicle from among a plurality of positions (“small deployment state”, para. 0092, Fig. 7, “the steering wheel control unit 330 receives the table 310 in the steering wheel body 301”, para. 0103, and “large deployment state”, para. 0092, Fig. 8) (“The table 310 can be deployed, for example, in two steps including a small deployment state (a state shown in FIG. 7…and a large deployment state (a state shown in FIG. 8) in which the table 310 is deployed so as to cover the rim portion 302 when seen from the axial direction of the central axis P and the area of the table surface 311 is larger than that in the small deployment state. The table 310 is deployed so that in the small deployment state, a hand (fingers) can be inserted along the axial direction of the central axis P between the table 310 and the inner circumferential edge of the rim portion 302 so that a driver can perform a steering operation”, para. 0092), 
wherein the plurality of positions comprise an isolating position (“small deployment state”, para. 0092, Fig. 7, or “the steering wheel control unit 330 receives the table 310 in the steering wheel body 301”, para. 0103) in which the cover panel substantially isolates (“so as to cover the rim portion 302…”, para. 0092, Fig. 8) a motion control device (“steering wheel 30”, Fig. 4) of the autonomous vehicle from a passenger compartment (see Fig. 4) of the autonomous vehicle and an exposing position (“large deployment state”, para. 0092, Fig. 8) in which the motion control device is exposed (“so that a driver can perform a steering operation”, para. 0092, Fig. 7) to the passenger compartment of the autonomous vehicle; and 
initiating a positional change (“receives the table…”, para. 0103, or “deploys the table…”, para. 0104-0105) for the cover panel based, at least in part, on the vehicle data and the first position (“the steering wheel control unit 330 receives the table 310 in the steering wheel body 301 (step S106)”, para. 0103, “the steering wheel control unit 330 deploys the table 310 in the small deployment state (step S112)”, para. 0104, “the steering wheel control unit 330 deploys the table 310 in the large deployment state (step S118)”, para. 0105).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2020/0055481 A1) in view of Lubischer et al. (US 2016/0347348 A1), hereafter referred to as Lubischer.
Regarding claim 4, as far as it is definite, Mimura does not explicitly teach wherein the front panel comprises a receding portion, and wherein the steering device is coupled to the receding portion by a telescopic actuator configured to recede within the receding portion of the front panel.
However, Lubischer teaches a steering assembly, comprising:
a front panel (“instrument panel 110”, Fig. 1-2) comprises a receding portion, and wherein a steering device (“steering wheel 30”, Fig. 1-2) is coupled to the receding portion by a telescopic actuator (“adjustment assembly 32” comprising “actuator 120” and “extension member 122”, Fig. 3-4) configured to recede within the receding portion of the front panel (“adjustment assembly 32 includes an actuator 120 and an extension member 122. The actuator 120 is disposed proximate the steering column….the actuator 120 is disposed within the selectively autonomous vehicle instrument panel 110”, para. 0032, “extension member 122 is operatively coupled to the actuator 120 and at least one of the steering wheel 30 and the steering shaft 52. The extension member 122 is at least one of a lead screw, a sliding shaft, or the like. The actuator 120 and the extension member 122 are arranged to move the steering wheel 30 between the deployed position and the retracted position”, para. 0033).
Both Mimura and Lubischer teach autonomous road vehicles (“autonomous vehicle”, para. 0018, Lubischer) and both teach changing the position of a steering wheel based on the vehicle being in an autonomous or manual mode (see “an inclination control unit that is configured to change the inclination angle according to a state of driving assistance executed by the automated driving controller”, para. 0022, Mimura and “the steering wheel 30 is movable between a retracted position, FIGS. 1 and 7, and a deployed position, FIGS. 2 and 8, by the adjustment assembly 32. The retracted position corresponds to a position in which the steering wheel 30 is displaced away from the driver and towards/into the selectively autonomous vehicle instrument panel 110”, para. 0030, Lubuscher). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date the combine the inventions of Mimura and Lubischer by retracting the “steering wheel 30” (Fig. 4) of Mimura, as taught by Lubischer (“retracted position”, para. 0030). The motivation for doing so would be to provide “increased space within the vehicle compartment 10 for the driver of the selectively autonomous vehicle to perform non-driving activities”, as taught by Lubischer (para. 0030). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2020/0055481 A1) in view of An (US 2021/0170980 A1).
Regarding claim 10, as far as it is definite, Mimura further teaches wherein the vehicle control device is located in front of a first passenger seat (“driver’s seat”, para. 0016, see driver’s seat in Fig. 4) within the passenger compartment of the autonomous vehicle, and wherein the first passenger seat is spaced apart from a second passenger seat along the lateral direction of the passenger compartment (Mimura does not explicitly teach a second passenger seat, however, this limitation is inherent as Mimura teaches “a vehicle such as…a four-wheeled vehicle”, para. 0046, which travels on a “road”, para. 0054, and four-wheeled road vehicles are well-known to have at least two seats in a front row of the vehicle).
Mimura does not explicitly teach wherein a first airbag is located within the front panel in front of a second passenger seat within the passenger compartment of the autonomous vehicle.
Further, while one of ordinary skill in the art would recognized that the four-wheel road vehicle of Mimura likely comprises such an airbag, An is relied upon to for this teaching. 
An teaches a vehicle and method of controlling the same, comprising:
a first airbag (“second front airbag module 121b”, Fig. 2) is located within a front panel (“dashboard 103”, Fig. 1) in front of a second passenger seat (“passenger seat 102b”, Fig. 1-2) within a passenger compartment (“interior of the body”, para. 0051, Fig. 1) of an autonomous vehicle (“vehicle according to the present embodiment is an autonomous driving vehicle”, para. 0099) (“plurality of front airbag modules 121 may include a first front airbag module 121a provided in an area of the dash board 103 adjacent to the driver's seat 102a. The plurality of front airbag modules 121 may further include a second front airbag module 121b provided in an area of the dash board 103 adjacent to the passenger seat 102b. In this embodiment, the first front airbag module 121a may be provided in a steering wheel”, para. 0074).
Thus, all the components are known in Mimura and in An. Both teach autonomous road vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mimura and An such that the “vehicle” (para. 0046) of Mimura comprises an “second front airbag module 121b” (Fig. 2) in front of a “passenger seat” (Fig. 1-2), as taught by An. The motivation for doing so would be to protect a passenger when seated in a passenger seat (“controller 142 controls activation of the deployment drivers of the second front airbag module 121b and the second side airbag module 122b when only the passenger seat 102b is occupied by an occupant”, para. 0171).
Allowable Subject Matter
Claim(s) 5-9, 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all the limitations of the base claims and any intervening claims.











The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations,


the cover panel comprises a sliding panel coupled to the front panel by one or more tracks, and wherein the cover panel is configured to slide along the one or more tracks to move between the isolating position and the exposing position (claim 5)
wherein the front panel comprises a first airbag, the vehicle motion control device comprises a second airbag, and the configurable cover panel comprises a third airbag (claims 8 and 16).








The closest prior art of record includes the following:
Regarding claim 5, Mimura further teaches wherein the cover panel comprises a sliding panel (“table surface 311 is formed in a planar form following a direction orthogonal to the central axis P. The table 310 is deployed in a circular form in a front view thereof and is disposed at a predetermined interval in the axial direction of the central axis P with respect to the rim portion 302”, para. 0090), but does not explicitly teach wherein the sliding panel is coupled to the front panel by one or more tracks, and wherein the cover panel is configured to slide along the one or more tracks to move between the isolating position and the exposing position.
Rao et al. (US-2015/0137492 A1) teach “the steering wheel 115' may be stowed, e.g. under the instrument panel 195', such as, by way of non-limiting example, to give a driver additional leg room or clearance during autonomous driving operations” (para. 0043, Fig. 10 and 14), but does not explicitly teach a cover panel isolating the steering wheel by a sliding cover panel that is coupled to the “instrument panel 195'” (Fig. 10) by one or more tracks.
Kindle (DE 10 2018 001 991 A1) teaches “Fig. 1 shows an instrument panel 2 of the vehicle 1 with a cover element 3” (para. 0014) and “In autonomous driving mode, the steering column tube switch module 8 is also covered by the cover element 3, with the switches and displays being covered” (para. 0018), but does not explicitly teach that the “cover element 3” is configured to slide along one or more tracks to move between the “covered” and a non-covered position (“When the vehicle 1 is being driven manually, for example by a service driver, the steering wheel 7 is mounted on the column tube switch module 8”, para. 0022).
Thus, there is not prior art which teaches the cover panel comprises a sliding panel coupled to the front panel by one or more tracks, and wherein the cover panel is configured to slide along the one or more tracks to move between the isolating position and the exposing position.

Regarding claim 8, Mimura further teaches wherein the vehicle motion control device comprises a second airbag (“airbag device 400”, Fig. 4, “airbag device 400 has the plurality of airbag bodies 401 and 402 disposed inside the steering wheel body 301”, para. 0117), but does not explicitly teach wherein the front panel comprises a first airbag, and the configurable cover panel comprises a third airbag.
Regarding claim 16, Mimura further teaches wherein the autonomous vehicle comprises the front panel comprising the cover panel and the motion control device (see Fig. 4, where the “steering wheel 300” and “table 310” are attached to the dashboard of the vehicle), and wherein the motion control device comprises a second airbag (“airbag device 400”, Fig. 4, “airbag device 400 has the plurality of airbag bodies 401 and 402 disposed inside the steering wheel body 301”, para. 0117), but does not explicitly teach wherein the front panel comprises a first airbag, and the cover panel comprises a third airbag.
Regarding claim 8 and 16, An teaches wherein a front panel (“dash board 103”, Fig. 2) comprises a first airbag (“first front airbag module 121a” or “second front airbag module 121b”, Fig. 2) (“plurality of front airbag modules 121 may include a first front airbag module 121a provided in an area of the dash board 103 adjacent to the driver's seat 102a. The plurality of front airbag modules 121 may further include a second front airbag module 121b provided in an area of the dash board 103 adjacent to the passenger seat 102b”, para. 0074), but does not explicitly teach wherein a cover panel comprises a third airbag.
Kindle (DE 10 2018 001 991 A1) teaches “Fig. 1 shows an instrument panel 2 of the vehicle 1 with a cover element 3” (para. 0014) and “In autonomous driving mode, the steering column tube switch module 8 is also covered by the cover element 3, with the switches and displays being covered” (para. 0018) and “airbag 6 extends in its active position over the cover element 3 of the column tube switch module 8 and thus protects the vehicle user from injuries to the greatest extent possible” (para. 0021), but does not explicitly teach that the “cover element 3” comprises an airbag. 
Thus, there is not prior art which teaches wherein the front panel comprises a first airbag, the vehicle motion control device comprises a second airbag, and the configurable cover panel comprises a third airbag.
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665